Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2020

                                  No. 04-20-00134-CV

                      H.L. ZUMWALT CONSTRUCTION, INC.,
                                  Appellant
                                     v.
                              ROAD REPAIR, LLC,
                                   Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ002791D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
      The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The Appellee’s brief is due on September 3, 2020.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court